Title: To George Washington from Ebenezer Hazard, 24 April 1781
From: Hazard, Ebenezer
To: Washington, George


                        
                            Sir,
                            Jamaica Plain April 24th 1781
                        
                        I have received Information by Letters from Philadelphia that another of our Mails has fallen into the Hands
                            of the Enemy; this is a distressing addition to our late misfortunes of that Kind, though from the Circumstance of your
                            Excellency’s having recommended the Road through the Clove as the most eligible, and the universally good Character of the
                            Rider, there can be no Suspicion of either Neglect or Design in those to whom the Conduct of the Post Office Business has
                            been committed.
                        It will be difficult, I fear, to prevent similar accidents in future, unless the several States will adopt
                            vigorous measures for clearing the Country of the many disaffected Persons amongst us which certainly ought to have been
                            done long ago: nevertheless, I apprehend it will contribute much to the Safety of the mail, if your Excellency will favor
                            us with a small Escort of Horse to accompany the Post from Danbury to Fishkill, and from New Windsor through the Clove.
                            These are the only Parts of the Road upon which I suppose there is any Danger at present; and as the mail is an important
                            object, and the Distance but small, I flatter myself the Proposal will meet your Excellency’s approbation; in which Case
                            the Post Masters at Head Quarters and Fishkill will furnish the necessary Information about the Times of the Posts Arrival and Return, so as to prevent the Escorts being needlessly detained from other Duty. I am very respectfully
                            Your Excellency’s most obedient humble Servant
                        
                            Eben. Hazard
                        
                    